We held in Garney v. Department of Labor  Industries,180 Wash. 645, 41 P.2d 400, that it was sufficient to create the relationship of employer and employee within the provisions of the workmen's compensation act if the county is engaged in extrahazardous work and the worker be engaged for compensation in the performance of such work by someone authorized by the county to hire him; that it was no concern of the department of labor and industries as to how the workmen were paid — whether it be by cash, warrant, scrip, or supplies. Thurston Co. Chap. Amer. etc.v. Department of Labor  Industries, 166 Wash. 488,7 P.2d 577, was distinguished on the ground that the Red Cross was a charitable organization, and, as such, it was not an employer within the terms of the workmen's compensation act, and that the workmen involved in the controversy were employees of the Red Cross chapter and not employees of Thurston county, although the county could discharge the employees.
In effect, we held in Garney v. Department of Labor Industries, supra, as the author of that opinion stated in his dissenting opinion in Lawe v. Department of Labor  Industries,189 Wash. 650, 66 P.2d 848, that the source of the money for payment of wages or whether the work being performed is regular or necessary is wholly beside the question of the workman's right to compensation. In other words, we are committed to the rule that, if the city or county engage one for compensation in the performance of extrahazardous work in which the city or county is engaged, the relationship of employer and employee is created and the employee is under the protection of the workmen's compensation act, irrespective of the fact whether the compensation of the employee be by supplies, or whether he be paid in cash which is contributed by a *Page 690 
charitable organization, or by the Federal government in whole or in part.
Whether the work is provided for the purpose of distributing relief or whether the workman is employed by the county or city to perform work which the municipal corporation was authorized and required to perform, is not important, in view of the rule announced in Garney v. Department of Labor  Industries, supra.
See, contra, Reid v. Department of Labor  Industries,194 Wash. 108, 77 P.2d 589.